DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9-11, and 17-20  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, 9, 10, and 17, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “condensate” in claim 11 is used by the claim to mean “concentrate,” while the accepted meaning is “liquid formed by condensation.” The term is indefinite because the specification does not clearly redefine the term. Further, it is unclear whether the fermented concentrate is formed via a condensation process as the claim and the specification does not clearly connect these features expressly. Additionally it is unclear whether the Applicant is claiming both a source of concentrate and condensate or they are the same container. Further delineation is required. 
Claims 18-20 are rejected for their incorporation of the above through their dependency of claim 17 above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornelius et al. (US Patent No. 3,359,996).
Re: Claim 1, Cornelius discloses the claimed invention including a dispensing appliance for preparing and dispensing a malt based fermented beverage (MBFB) by mixing an MBFB concentrate with a carbonated diluent (Col. 1, lines 35, malted fermented concentrate), said dispensing appliance comprising 
a mixing chamber (17) for mixing the MBFB concentrate and the carbonated diluent, said mixing chamber being defined by walls (15) and being divided by a mid-plane, Ml, normal to a longitudinal axis, X, into an upper portion (18)  and a lower portion (16) (Fig. 1, Col. 3, lines 71-75, mixing chamber), said mixing chamber comprising:
a concentrate opening (28) located in the upper portion and being provided with a fixing device (31, 32) for fixing a container containing a MBFB concentrate (Fig. 1, Col. 3, lines 66-69, fixing device fixes a concentrate container to a fixing device);
a diluent opening (40) located in the upper portion and provided with a diluent connection (39) to a source of carbonated diluent (Fig. 1, Col. 2 & 3, lines 57-61 & 63-66, opening and connection);
an outlet (64) oriented parallel to the longitudinal axis, X, and located in the lower portion, for discharging a MBFB composed of a mixture of MBFB concentrate and carbonated diluent (Fig. 1, Col. 3, lines 57-60, 71-75, outlet for mixture);
a core (19) defined by a core surface and mounted in the chamber, such the core surface defines with the walls of the chamber a flow passage of width, w, measured normal to the core surface (Fig. 1, Col. 2, lines 18-22, flow passage);
wherein the core is movingly mounted in the chamber, such that it can be translated along the longitudinal axis, X, in order to control the width, w, of portions of the flow passage (Col. 3, lines 8-9, longitudinal movement).
Re: Claim 8, Cornelius discloses the claimed invention including the core surface and/or the walls of the mixing chamber are structured (22a) with protrusions and/or recesses (Col. 3, lines 9-12, projections on core surface).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornelius et al. (US Patent No. 3,359,996).
Re: Claim 4, Cornelius discloses the claimed invention including a geometry of the core is such that at least 70% of the core surface is substantially parallel to the walls of the chamber (Depicted in Fig. 1).
Re: Claim 5, Cornelius discloses the claimed invention including the translation of the core along the longitudinal axis, X, towards the upper portion reduces the width, w, 
Re: Claim 6, Cornelius discloses the claimed invention including the width, w, of the flow passage can be varied by translating the core between 0.1 < w < 1 0 mm, preferably between 0.5 < w < 5 mm, more preferably 1 < w < 3 mm (Fig. 1, Col. 3, lines 18-24, set screw is capable of small incremental translation of the core).
Re: Claim 9, Cornelius discloses the claimed invention including a container containing a MBFB concentrate is fixed to the fixing device, and a source of carbonated diluent, preferably carbonated water, is connected to the diluent connection (Fig. 1, Col. 2 & 3, lines 57-61 & 63-66, opening and connection to a source of carbonated water; Col. 3, lines 66-69, fixing device fixes a concentrate container to a fixing device).
Re: Claims 12-13, the device of Cornelius as recited in the rejection of claim 1 above is capable of performing the claimed method, as Cornelius contemplations adjustment for the level of forth (Col. 4, lines 4-16, position of core adjusted for desired froth).
Claim 2, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornelius et al. (US Patent No. 3,359,996) as applied to claim 1 above, and further in view of Tachibana (US Patent No. 6,253,963).
Re: Claim 2 and 10, Cornelius discloses the claimed invention except for a gas tube and source.  However, Tachibana teaches a gas tube (16) connectable to a source (8) of pressurized gas, arranged such that an outlet of said gas tube enters into fluid communication with the interior of a container (7A-D) containing MBFB concentrate 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a source of pressurized gas as taught by Tachibana, since such a modification is known in the art for providing positive displacement of the concentrate such that it moves through the system and into the nozzle under a certain amount of pressure for active mixing with a diluent. 
Re: Claim 7, Cornelius discloses the claimed invention except for expressly stating flow controllers. However, Tachibana teaches the concentrate opening and the diluent opening are both provided with volumetric flow controllers (12, 13, 14) (Fig. 11, Col. 1, lines 32-34, flow controllers).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include volumetric flow controllers as taught by Tachibana, since such a modification allows for precise selection for a specified time the exact volumes needed for a particular recipe selected by the user while also preventing leaks after a dispensing operation.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornelius et al. (US Patent No. 3,359,996) as applied to claim 1 above, and further in view of Anagno (US Patent No. 2,234,816).
Re: Claim 3, Cornelius discloses the claimed invention including the core can be translated along the longitudinal axis by a set screw (Fig. 1, Col. 3, lines 18-21, set screw moves core) except for by either a lever, rack/pinion, or electric motor. However, Anagno teaches using a lever (38) to translate core (34) (Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a lever for moving the core as taught by Anagno, since the lever provide a readily accessible means for changing the size of the flow path without the need for additional tools to do so. 
Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornelius et al. (US Patent No. 3,359,996) and Tachibana (US Patent No. 6,253,963) as applied to claim 2 above, and further in view of Anagno (US Patent No. 2,234,816).
Re: Claim 14, the rejection of claim 3 above covers the limitations recited in this claim.
Re: Claim 15, the rejection of claim 4 above covers the limitations recited in this claim.
Re: Claim 16, the rejection of claim 5 above covers the limitations recited in this claim.
Re: Claim 17, the rejection of claim 6 above covers the limitations recited in this claim.
Re: Claim 18, the rejection of claim 7 above covers the limitations recited in this claim.
Re: Claim 19, the rejection of claim 8 above covers the limitations recited in this claim.
Re: Claim 20, the rejection of claim 9 above covers the limitations recited in this claim.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornelius et al. (US Patent No. 3,359,996) as applied to claim 1 above, and further in view of Copping (US Patent No. 2,748,982)
Re: Claim 11, Cornelius discloses the claimed invention except for a direct coupling between core and concentrate container. However, Copping teaches a portion of a core surface facing directly the concentrate opening is provided with a core coupling means (45) suitable for reversibly coupling to a complementary coupling means (46) mounted on a condensate container (13) and extending out of an opening of said condensate container by a predefined distance defining the position of the core along the longitudinal axis, X, when the condensate container is fixed to a fixing device (14) and when the complementary coupling means is reversibly coupled to the core coupling means at said portion of the core surface (Figs. 4-5, Col. 3, lines 28-40,49-56, core coupling means mounted with a condensate container).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the coupling means and location for the container as taught by Copping, since such a modifications places the concentrate in a readily accessible location while maintaining the core in proper positioning in relation to the container, further it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Copping, Small, Bauerlein, Frank, Kelly, Wegman, and Burgess are cited disclosing unclaimed configurations for translatable cores for dispensing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.